17-01184-shl          Doc 19        Filed 01/28/19    Entered 01/28/19 09:48:39          Main Document
                                                     Pg 1 of 6
                                                     Presentment Date & Time: February 21, 2019 at 12:00 p.m.
                                                           Objection Deadline: February 21, 2019 at 11:30 a.m.

TARTER KRINSKY & DROGIN LLP
Counsel to the Chapter 7 Trustee
1350 Broadway, 11th Floor
New York, New York 10018
(212) 216-1159
Robert A. Wolf, Esq.
Jill Makower, Esq.
rwolfimarterkrinsky.corn
           - tarterkrinsk y.corn
imakower's±j.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                              X
In re:
                                                                   Chapter 7
DAVID MILLER,
                                                                   Case No.: 17-10001(SHL)
                                      Debtor.

ROBERT L. GELTZER,as Chapter 7 Trustee of
David Miller,
                                                                   Adv. Pro. No. 17-01184(SHL)
                                     Plaintiff,
                   —v—

DAVID MILLER,

                                     Defendant.
                                                              X

                       NOTICE OF PRESENTMENT OF PROPOSED ORDER
                           DISMISSING ADVERSARY PROCEEDING

         PLEASE TAKE NOTICE that pursuant to the attached proposed Stipulation of

Dismissal ofAdversary Proceeding (the "Proposed Stipulation") by and between (i) David Miller

(the "Debtor"), the debtor in the above-captioned case and the defendant in the above-captioned

adversary proceeding, and (ii) Robert L. Geltzer as Chapter 7 trustee (the "Trustee") of the

Debtor's estate and the plaintiff in the above-captioned adversary proceeding, the Trustee, by his

undersigned counsel, Tarter Krinsky & Drogin LLP, will present to the Honorable Sean H. Lane,

United States Bankruptcy Judge, at his chambers located at the United States Bankruptcy Court



{Client/083954/1/01728618.DOC;1 )
17-01184-shl          Doc 19        Filed 01/28/19    Entered 01/28/19 09:48:39     Main Document
                                                     Pg 2 of 6


for the Southern District of New York, One Bowling Green, New York, New York 10004 on

February 21, 2019 at 12:00 p.m. (the "Presentment Date"), for the Court's approval and so

ordering, the attached proposed order (the "Proposed Order") dismissing the above-captioned

adversary proceeding.

          PLEASE TAKE FURTHER NOTICE that objections, if any, to the Proposed Order or

the Court's approval of the attached Proposed Stipulation must be in writing and must be served

upon the undersigned attorneys for the Trustee, with a copy to the Chambers of the Honorable

Sean H. Lane, United States Bankruptcy Court, One Bowling Green, New York, New York

10004-1408, so as to be received no later than February 21, 2019 at 11:30 a.m. and filed with

the Clerk of the Bankruptcy Court.

         PLEASE TAKE FURTHER NOTICE, that any such objection shall state the name of

the objecting party, its status as a party-in-interest, and the basis of the objection.

          PLEASE TAKE FURTHER NOTICE that in the event an objection is timely filed, the

objecting party shall contact the chambers of the Honorable Sean H. Lane at (212) 668-5637 on

or before the Presentment Date to request a hearing on the objection.

Dated: New York, New York
       January 25, 2019
                                                           TARTER KRINSKY & DROGIN LLP
                                                           Counsel to the Chapter 7 Trustee


                                                           By        /s/ Jill Makower
                                                                Robert A. Wolf, Esq.
                                                                Jill Makower, Esq.
                                                                1350 Broadway, 1 lth Floor
                                                                New York, New York 10018
                                                                Phone:(212)216-8000
                                                                Fax:(212)216-8001
                                                                rwolf@tarterkrinsky.com
                                                                j akower@tarterkrinsky.com



{CIient/083954/1/01728618.DOC;1 }                    2
17-01184-shl        Doc 19         Filed 01/28/19    Entered 01/28/19 09:48:39       Main Document
                                                    Pg 3 of 6




   TARTER KRINSKY & DROGIN LLP
   Counsel to the Chapter 7 Trustee
   1350 Broadway, 11th Floor
   New York, New York 10018
   (212)216-1159
   Robert A. Wolf, Esq.
   Jill Makower, Esq.
   rwoliOtarterkrinsky.com
   imakower(4tarterIcrinsky.com

   UNITED STATES BANKRUPTCY COURT
   SOUTHERN DISTRICT OF NEW YORK
                                                          X
   In re:
                                                               Chapter 7
   DAVID MILLER,
                                                               Case No.: 17-10001(SHL)
                                       Debtor.
                                                           X
   ROBERT L. GELTZER,as Chapter 7 Trustee of
   David Miller,
                                                               Adv.Pro. No. 17-01184(SHL)
                                       Plaintiff,
                     —v—

   DAVID MILLER,

                                       Defendant.
                                                          X

                 STIPULATION OF DISMISSAL OF ADVERSARY PROCEEDING


            WHEREAS, Robert L. Geltzer, the Chapter 7 trustee (the "Trustee") in the above-

   captioned case, commenced the above-captioned adversary proceeding (the "Adversary

   Proceeding") against David Miller, the debtor and defendant herein (the "Debtor"), seeking an

   order denying the Debtor's discharge pursuant to sections 727(a)(3),(a)(4) and (a)(5) of Title 11,

   United States Code (the "Bankruptcy Code"); and

            WHEREAS, the Debtor failed to timely respond the Trustee's complaint in the

   Adversary Proceeding; and


   Client/083954/1/01728600.DOCX:1 }
17-01184-shl        Doc 19            Filed 01/28/19    Entered 01/28/19 09:48:39      Main Document
                                                       Pg 4 of 6




             WHEREAS, the Trustee filed a motion dated December 15, 2017 (the "Motion")

    seeking a default judgment in the Adversary Proceeding denying the Debtor a discharge; and

             WHEREAS,the Trustee's Motion came before the Court on January 23, 2018, at which

    time the Debtor appeared with new counsel who stated the Debtor continuously had issues

    reaching his bankruptcy counsel Attorney Vassallo and that Attorney Vassallo did not provide to

    the Trustee the documents that the Debtor had given to him; and

             WHEREAS, the Debtor, acting through new counsel (who has since been relieved as

    Debtor's counsel) substantially complied with the Trustee's document requests; and

             WHEREAS,the Trustee has determined it is in the best interests of the estate to dismiss

    the Adversary Proceeding,

             NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by the

    plaintiff Trustee, through his undersigned counsel, and the Debtor, pm se, that:

             1.       Subject to approval of the Bankruptcy Court, the Adversary Proceeding is

    dismissed pursuant to Rule 7041 of the Federal Rules of Bankruptcy Procedure and Rule

    41(a)(2)ofthe Federal Rules of Civil Procedure.




                  [REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




   (CIicnt/083954/1/01728600.DOCX;1                    2
17-01184-shl          Doc 19         Filed 01/28/19    Entered 01/28/19 09:48:39       Main Document
                                                      Pg 5 of 6




              2.        Each party shall bear its own legal fees and costs.

    Dated: New York, New York                              Dated: New York, New York
           January) 5 ,2019                                       January pt ,2019

    TARTER KRINSKY & DROGIN LLP
    Counsel to Plaintiff- Chapter 7 Trustee


    13y:     /(1/(  1i4//    -
        R ert A. Wolf, Esq.                                    id Miller
        Ji Makower,Esq.                                    14 B Edgewater Park
        1350 Broadway, llth Floor                          Bronx, New York 10465
        New York,New York 10018
        Tel:(212) 216-8000
        rwolf@tarterkrinsky.tom
       imakowerPtarterkrinsky.com


   SO ORDERED
   This   day of January,2019



   HONORABLE SEAN H.LANE
   UNITED STATES BANKRUPTCY JUDGE




   {Client/0113954/1/01728600.DOCX;1 }                3
17-01184-shl         Doc 19         Filed 01/28/19    Entered 01/28/19 09:48:39   Main Document
                                                     Pg 6 of 6


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                            X
In re:
                                                                Chapter 7
DAVID MILLER,
                                                                Case No.: 17-10001 (SHL)
                                      Debtor.

ROBERT L. GELTZER,as Chapter 7 Trustee of
David Miller,
                                                                Adv. Pro. No. 17-01184(SHL)
                                      Plaintiff,
                  —v—

DAVID MILLER,

                                      Defendant.
                                                            X


                      ORDER DISMISSING ADVERSARY PROCEEDING

         The Court having so-ordered and entered a "Stipulation of Dismissal of Adversary

Proceeding", the above-captioned adversary proceeding is hereby dismissed pursuant to Rule

7041 of the Federal Rules of Bankruptcy Procedure and Rule 41(a)(2) of the Federal Rules of

Civil Procedure.


Dated: New York, New York
                    ,2019


                                                     HONORABLE SEAN H. LANE
                                                     UNITED STATES BANKRUPTCY JUDGE




{ClienV083954/1/01742460xDOCX;1 }
